F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          OCT 24 2002
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
                                                        No. 01-4180
          v.                                       D.C. No. 2:00-CR-425-C
                                                         (D. Utah)
 JUAN CARLOS VIDRIOS,

               Defendant - Appellant.




                            ORDER AND JUDGMENT           *




Before KELLY , BALDOCK , and HENRY , Circuit Judges.


      Juan Carlos Vidrios was charged with one count of possession of

methamphetamine with intent to distribute (Count I), and with one count of

possession of marijuana with intent to distribute (Count II), both in violation of

21 U.S.C. § 841(a)(1). After entering a plea of not guilty, Mr. Vidrios moved to

suppress the evidence discovered by the highway patrol trooper who had stopped



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Mr. Vidrios. The district court denied the motion to suppress. Mr. Vidrios

subsequently entered a conditional plea of guilty to Count I and was sentenced to

57 months’ imprisonment, followed by 60 months’ supervised release. Mr.

Vidrios now appeals, and, exercising jurisdiction pursuant to 28 U.S.C. § 1291,

we affirm.



                                I. BACKGROUND

      On August 25, 2000, at approximately 10:50 a.m., Utah Highway Patrol

Trooper Steve Salas noticed an eastbound vehicle with heavily tinted widows that

he suspected violated Utah’s window-tinting regulation, Utah Stat. Ann. § 41-6-

149. Trooper Salas followed the vehicle and, after pacing the car, noted that the

driver was also speeding. Trooper Salas initiated a traffic stop, approached the

driver’s side of the vehicle, and knocked on the window.

      When Mr. Vidrios rolled down the window, the trooper smelled a strong

odor of air freshener coming from the car. Trooper Salas also noticed irregular

paneling on the middle console, and spotted some energy drink containers and fast

food wrappers on the front passenger seat and floor. Mr. Vidrios supplied

Trooper Salas with his Colorado driver’s license and a Colorado registration in

the name of Victor Vargas. The trooper questioned Mr. Vidrios regarding his

residence, his place of employment, and his travel plans.


                                        -2-
      Mr. Vidrios stated that he lived in Westminster, Colorado. He said he

worked in construction, but, he could not readily supply the company’s name, as

he had been there for only two weeks. Trooper Salas thought it odd that Mr.

Vidrios would be traveling after just starting a new job. Mr. Vidrios stated he

had been vacationing with friends and they were returning from Las Vegas, and

that he had left approximately thirteen hours earlier. Trooper Salas believed Las

Vegas to be much closer but mentally noted that Los Angeles was approximately

thirteen hours away. Trooper Salas also noticed that none of Mr. Vidrios’s

friends materialized and that Mr. Vidrios did not seem concerned about their

whereabouts.

      Trooper Salas also inquired about the identity of the registered owner of

the vehicle. Mr. Vidrios thought the car was owned by a man named Ezequel

Lares, whom Mr. Vidrios identified as a co-worker. Mr. Vidrios claimed he did

not know the actual registered owner, Mr. Victor Vargas.

      Trooper Salas explained the suspected window-tinting violation and asked

Mr. Vargas to step out of the car and to stand behind it. Trooper Salas asked if

Mr. Vidrios had any drugs or weapons in the car. Mr. Vidrios responded “No,

there’s only junk.” Supp. Rec. vol. II, at 9:59:22 (videotape).

      In an effort to confirm that Mr. Vidrios was in lawful possession of the

vehicle, Trooper Salas contacted dispatch to try to clear up the registration



                                         -3-
confusion. Dispatch reported that Mr. Vidrios’s license was valid and that the

vehicle, registered to Mr. Vargas, had not been reported stolen. Trooper Salas

asked dispatch to try to contact Mr. Vargas to confirm this information.

       Trooper Salas issued a warning citation to Mr. Vidrios and returned Mr.

Vidrios’s documents to him. Trooper Salas then asked Mr. Vidrios several more

questions, none of which are at issue in this appeal. At the conclusion of the

questioning, Trooper Salas asked if he might search the car. Mr. Vidrios

consented to a search of the entire vehicle. The search revealed marijuana under

the cushion of the back seat and marijuana and methamphetamine in a

compartment in the passenger side air bag.



                                  II. DISCUSSION

       In reviewing the district court’s denial of Mr. Vidrios’s motion to suppress,

we view the evidence in the light most favorable to the district court’s

determination and accept the factual findings of the district court unless they are

clearly erroneous.   United States v. Wood , 106 F.3d 942, 945 (10th Cir. 1997).

Our ultimate determination of reasonableness under the Fourth Amendment is a

question of law that we review de novo.   See id.

       A traffic stop is a “seizure” within the meaning of the Fourth Amendment,

United States v. Anderson , 114 F.3d 1059, 1063 (10th Cir. 1997), and such a stop



                                          -4-
is properly analyzed as an investigative detention that must be supported by a

reasonable, articulable suspicion that criminal activity is afoot.        See United States

v. Sokolow , 490 U.S. 1, 7 (1989). Applying the principles of          Terry v. Ohio , 392

U.S. 1, 20 (1968), we evaluate the reasonableness of the stop based on “whether

the officer’s action was justified at its inception, and whether it was reasonably

related in scope to the circumstances which justified the interference in the first

place.” Id.

       Mr. Vidrios concedes the initial stop was valid. On appeal, the only

relevant issue for inquiry is whether it was reasonable, given the circumstances,

to detain Mr. Vidrios for questioning that was unrelated to purpose of the initial

stop. 1 After reviewing the record in the light most favorable to the government,

considering the totality of the circumstances and deferring to the district court’s

assessment of the credibility of the witnesses, we conclude that the district court’s

factual findings are not clearly erroneous.         See, e.g., United States v. Long   , 176

F.3d 1304, 1307 (10th Cir. 1999). Upon de novo review of the legal question

presented, see United States v. Caro , 248 F.3d 1240, 1243 (10th Cir. 2001), we

agree with the district court’s ultimate determination of reasonableness under the

Fourth Amendment.

       1
         On appeal and before the district court, Mr. Vidrios also argues that if the
detention was invalid, his subsequent consent “was a product flowing from the
invalid detention.” Aplt’s Br. at 53. Because we agree with the district court
that the detention was lawful, we need not address this issue.

                                              -5-
       The district court properly concluded that Trooper Salas reasonably

suspected the car might be stolen because (1) Mr. Vidrios was not the registered

owner of the car, (2) Mr. Vidrios admitted that he did not know the party to whom

the vehicle was registered, and (3) Mr. Vidrios claimed an unknown third party

owned the car. Trooper Salas was therefore justified in detaining Mr. Vidrios for

additional questioning.     See United States v. Hunnicutt,   135 F.3d 1345, 1349

(10th Cir. 1998) (noting that further detention was justified by factors such as

“having no proof of ownership of the vehicle [and] having no proof of authority

to operate the vehicle”).    Because we may “affirm the district court for any reason

that finds support in the record,”    see Mallinson-Montague v. Pocrnick   , 224 F.3d

1224, 1233 (10th Cir. 2000), we need not address the alternative reasons given by

the district court to uphold the detention of Mr. Vidrios.

       For the foregoing reasons, we AFFIRM the district court’s denial of Mr.

Vidrios’s motion to suppress.

                                                   Entered for the Court


                                                   Robert H. Henry
                                                   Circuit Judge




                                             -6-